Exhibit 10.16

EXECUTION COPY

ASSUMPTION AGREEMENT (this “Assumption Agreement”) made as of February 4, 2008,
among Serafina Acquisition Limited, a Bermuda exempted company (the “Borrower”),
Intelsat (Bermuda), Ltd., a Bermuda exempted company (the “Successor”) and
Credit Suisse, Cayman Islands Branch, in its capacity as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS the Borrower has heretofore executed and delivered to the Administrative
Agent (a) a $2,805,000,000 Senior Unsecured Bridge Loan Credit Agreement dated
as of February 4, 2008, among the Borrower, the several lenders party thereto,
Credit Suisse, Cayman Islands Branch, as Administrative Agent, and the other
parties thereto and (b) a $2,155,000,000 Senior Unsecured PIK Election Bridge
Loan Credit Agreement dated as of February 4, 2008, among the Borrower, the
several lenders party thereto, Credit Suisse, Cayman Islands Branch, as
Administrative Agent, and the other parties thereto (each a “Bridge Loan
Agreement” and, together the “Bridge Loan Agreements”);

WHEREAS on the date hereof, the Borrower has assigned all of its liabilities and
obligations with respect to the Bridge Loan Agreements and the Loans thereunder
to the Successor (the “Transfer”);

WHEREAS Section 10.10(d) of each of the Bridge Loan Agreements provides that in
connection with the Transfer, the Successor is required to execute and deliver
to the Administrative Agent a document pursuant to which the Successor expressly
assumes all of the obligations of the Borrower under such Bridge Loan Agreement
and the Loans on the terms and conditions set forth herein;

WHEREAS Section 10.10(d) of each of the Bridge Loan Agreements expressly permits
the Transfer;

WHEREAS pursuant to Section 10.11 of each of the Bridge Loan Agreements,
concurrently with the Transfer permitted under Section 10.10(d) of each of the
Bridge Loan Agreements, the Successor shall succeed to and be substituted for,
and may exercise every right and power of, the Borrower under such Bridge Loan
Agreement with the same effect as if such Successor has been named as the
Borrower in such Bridge Loan Agreement, and the Borrower shall thereby be
released of its obligations and liabilities under the Bridge Loan Agreements and
the Loans;

WHEREAS in accordance with Section 14.1(a)(ii) of each of the Bridge Loan
Agreements, the parties hereto desire to amend such Bridge Loan Agreement as
described below; and

WHEREAS pursuant to Section 14.1(a)(ii) of each of the Bridge Loan Agreements,
the Borrower and the Administrative Agent are authorized to execute and deliver
this Assumption Agreement;

NOW THEREFORE, in consideration of the foregoing and for other good and



--------------------------------------------------------------------------------

valuable consideration, the receipt of which is hereby acknowledged, the
Borrower, the Successor and the Administrative Agent mutually covenant and agree
for the equal and ratable benefit of the Lenders as follows:

1. Defined Terms. As used in this Assumption Agreement, capitalized terms
defined in the Bridge Loan Agreements and not otherwise defined herein have the
meanings assigned such terms in the Bridge Loan Agreements. The words “herein,”
“hereof” and hereby and other words of similar import used in this Assumption
Agreement refer to this Assumption Agreement as a whole and not to any
particular section hereof.

2. Agreement to Assume Obligations. The Successor hereby agrees to assume the
Borrower’s obligations under each of the Bridge Loan Agreements and the Loans on
the terms and subject to the conditions set forth in such Bridge Loan Agreement
and the Loans, and succeed to and be substituted for, and may exercise every
right and power of, the Borrower under the Bridge Loan Agreements and the Loans
with the same effect as if such Successor has been named as the Borrower in such
Bridge Loan Agreement and the Loans, and the Borrower shall thereby be released
of its obligations under the Bridge Loan Agreements and the Loans.

3. Notices. All notices or other communications to the Successor shall be in
writing and delivered in person, via facsimile or mailed by first-class mail
addressed as follows:

Intelsat (Bermuda), Ltd.

c/o Intelsat, Ltd.

Wellesley House North, 2nd Floor

90 Pitts Bay Road

Pembroke, Bermuda HM 08

4. Ratification of Bridge Loan Agreement; Assumption Agreement Part of Bridge
Loan Agreement. Except as expressly amended hereby, the Bridge Loan Agreements
are in all respects ratified and confirmed and all the terms, conditions and
provisions thereof shall remain in full force and effect. This Assumption
Agreement shall form a part of each of the Bridge Loan Agreements for all
purposes, and every Lender shall be bound hereby.

7. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8. Administrative Agent Makes No Representation. The Administrative Agent makes
no representation as to the validity or sufficiency of this Assumption
Agreement.

9. Counterparts. The parties may sign any number of copies of this Assumption
Agreement. Each signed copy shall be an original, but all of them together
represent the same agreement.

10. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement to
be duly executed as of the date first above written.

 

INTELSAT (BERMUDA), LTD. By:  

 

Name:   Title:   SERAFINA ACQUISITION LIMITED By:  

 

Name:   Title:  

[Bridge Loans Assumptions Agreement Signature Page]



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH, AS ADMINISTRATIVE AGENT

By:  

 

Name:   Title:  

[Bridge Loans Assumptions Agreement Signature Page]